Citation Nr: 1509960	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right knee instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1960 to May 1964.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims folder was subsequently transferred to the RO in Detroit, Michigan.

Service connection for a right knee disability was originally awarded by the RO in a September 1964 decision and a 20 percent disability rating was assigned.  In March 2005, the RO split the Veteran's 20 percent knee disability rating into two 10 percent ratings - one for instability, and one for degenerative arthritis.

In February 2008, the Veteran filed a claim for increased ratings for his service-connected right knee disabilities.  The RO denied these claims in the above-referenced August 2008 rating decision.  The Veteran disagreed and perfected an appeal.  In a July 2010 decision, the Board denied the claims for increased ratings of the right knee disabilities.  The Veteran appealed the denials of his knee claims to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Remand (JMR), by the Veteran's then-representative and the VA General Counsel.  In the July 2010 decision, the Board had granted an increased rating for the Veteran's service-connected right ankle disability; the rating was not challenged and is not subject to the current appeal.

Following the Court's November 2011 Order granting the JMR, the Board remanded the immediate appeals for additional development in March 2013, and in June 2014 higher ratings for the claimed disabilities were denied by the Board.  The Veteran once again in December 2014 the Veteran's then-representative and the VA General Counsel submitted a new JMR to the Court.  The motion was granted, and in December 2014 the Board was ordered by the Court to take "action consistent with the terms of the joint motion."

The Veteran testified at a hearing before undersigned Veterans Law Judge in Detroit in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain, swelling, and lateral instability that results in severe functional instability.  

2.  X-ray evidence documents a diagnosis of degenerative joint disease of the right knee joint.  Range of motion of the knee has been functionally limited to 90 of flexion and 5 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for service-connected instability of the right knee of 30 percent have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for an increased disability rating for service-connected degenerative arthritis of the right knee, in excess of 10 percent, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to that service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for the right knee disabilities current under appeal.  An appeal of the initial ratings is not before the Board; rather the Veteran seeks increased ratings.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2014).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Currently Assigned Diagnostic Codes

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's right knee disabilities are currently rated under 38 C.F.R. §§ 4.71a, 5257 (knee, other impairment of), and Diagnostic Code 5003 (arthritis, degenerative), which includes consideration of range of motion codes 5260 and 5261 discussed below.  The Veteran's service-connected degenerative joint disease of the right knee is primarily manifested by pain and instability, which is congruent with the criteria set out in these Diagnostic Codes.  Additionally, x-ray reports demonstrate that the Veteran is diagnosed with degenerative joint disease in the right knee.  See the May 2008 VA examiner's report, page 2.

A veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating must be based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Accordingly, based on the medical evidence demonstrating both instability and arthritis of the right knee, the Board agrees with the RO that separate ratings for the service-connected right knee disabilities under Diagnostic Codes 5003 and 5257 are appropriate.  Further, the Veteran has not indicated that a different method of rating should be employed or that alternative Diagnostic Codes are more appropriate.  There is no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256, 5259 and 5262 do not apply in this case. In addition, while the Veteran underwent a surgical repair to the knee due to a meniscal tear, it has not shown to result in locking or effusion into the joint.  Hence, a higher rating is not warranted under Diagnostic Code 5258.  

Accordingly, the Veteran's right knee disabilities will continue to be rated under Diagnostic Codes 5003 and 5257.  

The Veteran's right knee instability is rated under Diagnostic Code 5257 which provides a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate symptoms, and a 30 percent rating where recurrent subluxation or lateral instability are severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Words such as "slight" and "moderate" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).  The Board also notes that "slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."; and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

Under Diagnostic Code 5003 (which provides ratings for degenerative arthritis), arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2014).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Codes 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Increased Rating for Right Knee Instability

The Veteran's service-connected right knee instability is currently rated 10 percent disabling.  To warrant a 20 percent disability rating under Diagnostic Code 5257, the evidence must demonstrate that subluxation and/or instability of the knee that is moderate, with severe subluxation and/or instability warranting a 30 percent rating.  38 C.F.R. § 4.71a.

The Veteran has submitted numerous statements describing the severity of his right knee disability symptoms.  In particular, the Veteran has complained of right knee pain and swelling treated with regular cortisone shots.  Additionally, he and his spouse have stated that his right knee "gives out" at times, and that he has required the use of a knee brace or a walker to ambulate.  See, e.g., the March 2010 hearing transcript, pages 5 and 7; see also the May 2008 VA examiner's report, page 1.  The Board finds no reason to doubt these statements.  Indeed, the Veteran and his wife are competent to report as to observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Records prior to the period on appeal include x-ray imaging reports from December 2004 which revealed no definite acute fracture of the right knee and small joint effusion and moderate tricompartment osteoarthritis.

Pertinently, as discussed above, the May 2008 VA examiner's report confirms that the Veteran experiences right knee pain, occasional swelling, and instability.  Significantly, however, upon physical examination of the Veteran, the May 2008 VA examiner specifically noted that the Veteran's medial lateral ligament was only "slightly loose" on the medial side, and that the Veteran's anteroposterior movement was also loose, "but with a firm end point."  The VA examiner determined that the Veteran's instability, though present, was only "minor" in degree.  See the May 2008 VA examiner's report, page 2.   

The May 2008 VA examiner's assessments are consistent with the Veteran's VA physical therapy and outpatient treatment notes of record, which similarly do not reflect that the Veteran has instability or subluxation of the right knee that could be considered moderate or severe.  Indeed, a February 2008 VA treatment report specifically noted that the Veteran's right knee was in fact negative for instability.  See the Veteran's February 5, 2008 VA Physical Therapy Consult Report.  Further, the Veteran has consistently scored negative results upon drawer sign and McMurray testing.  Id.; see also Veteran's May 16, 2008 VA Orthopedic Clinic Note.  

On assessment by a private physician in April 2009, the Veteran had "malalignment to the side of deformity," but no sign of displacement.  Pulses were noted to be intact, as was sensation.  The Veteran had a moderate amount of the effusion of the right knee, as well as cracking and popping beneath the knee on flexion and extension.  The Veteran demonstrated no significant laxity to stress testing, and while drawer and Lachman's testing were negative, pain was noted along the affected joint line on McMurray testing.  The impression was of degenerative arthritis of the knees.

On neurologic assessment in October 2010, the Veteran's gait showed evidence of spastic paraparesis, and he was only capable of short steps with a wide gate.  The Veteran's strength in the lower extremities on extension was three out of five, and two out of five of on flexion.

An assessment in May 2011 indicated that the Veteran was capable of performing activities of daily living with the exception of bathing for which he required some assistance.  The Veteran utilized a walker for short periods of ambulation.  On orthopedic consultation at a VA Medical Center in October 2011, the Veteran stated that he was able to ambulate short distances, but generally used a motorized chair to move about.  X-ray imaging revealed degenerative joint disease, laxity of the right knee, and pain.

In August 2012, the Veteran was prescribed a knee brace to help reduce pain in the right knee.

On VA examination in March 2014, not only was a physical in-person examination conducted, but the Veteran's entire claims file was reviewed - a file which includes records of diagnostic assessments of the Veteran's knee into the 1960s - as well as electronic VA treatment records contained in VA's Compensation and Pension Record Interchange (CAPRI).  On examination, the Veteran continued to have right knee pain and instability.  He was unable to stand for long periods of time or to squat.  Pain also was present with any twisting motions, and the Veteran used a motorized wheelchair/scooter.  Flexion of the right knee was limited to 105 degrees, with pain beginning at 95 degrees.  Extension was to 10 degrees without objective evidence of pain.  On repetitive use testing, the Veteran's ranges of motion were unchanged.  The Veteran's right knee functional losses included reduced range of motion, pain on motion, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran's right knee strength was at a level of four out of five on flexion and five out of five on extension.  

Regarding the right knee, anterior instability was noted however posterior and medial-lateral instability was entirely absent.  Specifically, anterior instability testing (i.e., Lachman test) was 2+, indicating 5 to 10 millimeters of instability on a scale ranging from zero to 15 millimeters.  To reiterate, posterior instability (i.e., posterior drawer test) and medial-lateral instability (i.e., application of valgus/varus pressure to the knee in extension and 30 degrees of flexion) were both "normal" on examination.

The examiner noted the Veteran's history of meniscal tear and meniscectomy, commenting that residuals included scarring, pain, and decreased motion.  With regard to assistive devices, in addition to wheelchair use, the Veteran also regularly used a walker.  Imaging studies were reviewed and revealed arthritis but no patellar subluxation, though the arthritis was as "clearly . . . severe," with "conservative treatments . . . providing minimal relief."  The examiner suggested that "a total knee arthroplasty would be ideal treatment pending medical clearance," and that "his right knee condition is severe enough that he has limited weight bearing for transfers and limited standing."  In spite of the severity of the Veteran's knee disability, the examiner concluded that the right knee disabilities did not impact his ability to work.

In their December 2014 JMR, the parties admonished the Board for failing to adequately discussing the March 2014 VA examination finding regarding Lachman testing.  The parties, citing to an internet-based article from the National Library of Medicine at the National Institutes of Health, stated that Lachman testing showing "2+" was a result which "frequently equates to moderate disability."  The Board notes that the parties to the JMR are no more competent to comment on nature of orthopedic diagnostic testing than is the Board or the Veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Nevertheless, with regard to the parties' citation to the National Library of Medicine internet site, the Board finds such reference to be of only minimal probative value, though it is recognized that the subject of the internet article is sufficiently similar to the issue on appeal.  However, just as the Court has held that generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)), without application to the specific facts of the Veteran's case, the treatise information does little to support the Veteran's claim for increase.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).

Nonetheless, of great probative value is the March 2014 VA examiner's statement, describing the right knee disability as "severe."  In arriving at this conclusion, the examiner clearly look into consideration the Veteran's overall disability picture, including factors such as pain and weakness in the effected joint.  Thus, the examiner's conclusion, based on a holistic consideration of the Veteran's physical state, is more probative than mere laboratory findings considered in a vacuum.

Accordingly, the Board finds that the Veteran's right knee subluxation and instability are functionally "severe," and a disability rating of 30 percent warranted for the Veteran's service-connected right knee disability based on subluxation or instability pursuant to Diagnostic Code 5257. 

Increased Rating for Right Knee Degenerative Changes

The Veteran is currently assigned a 10 percent disability rating for degenerative joint disease of the right knee.  As was explained above, under Diagnostic Code 5003 arthritis is rated based upon limitation of motion of the knee, with a 10 percent rating to be assigned if there is x-ray evidence of arthritis and limitation of motion is noncompensable under Diagnostic Codes 5260 and 5261.  In order to merit a higher disability rating for arthritis, limitation of flexion or extension must be demonstrated pursuant to Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

As stated, on VA examination in May 2008 the Veteran's limitation of flexion was to 125 degrees, and on VA examination in March 2014 pain on flexion began at 95 degrees.  Generally, VA treatment records demonstrate that the Veteran's flexion, at its worst, was to 90 degrees.  See Veteran's May 16, 2008 Orthopedic Surgery Outpatient Note.  

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  However, Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 125, 95, and 90 degrees recorded in the Veteran's medical records during the period on appeal.  There is no evidence which indicates a greater limitation of flexion currently exists.  Accordingly, an increased disability rating cannot be assigned based on Diagnostic Code 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  Indeed, a February 2008 VA treatment report specifically noted that the Veteran's right knee extension was to 5 degrees, though on VA examination in March 2014 extension was to 10 degrees and without evidence of pain on motion.  Thus, the evidence shows that an increased disability evaluation cannot be assigned under Diagnostic Code 5261 either.

For the reasons set out above, under Diagnostic Codes 5260 and 5261 respectively, the limitation of right knee movement exhibited by the Veteran is not so significantly impaired or limited as to indicate a compensable evaluation under either Diagnostic Code.

Where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned.  So it is in this case.  Accordingly, an increased disability rating has not been warranted at any time during the period on appeal.

The Board has also considered whether the Veteran's functional limitation of motion based on such factors as pain, weakness, excess fatigability, or incoordination warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  While the Veteran has complained of knee pain with limited mobility, swelling, and lack of endurance, the May 2008 VA examiner indicated that although the Veteran experienced pain upon right knee flexion and extension, there was "no additional limitation of motion due to pain, fatigue, weakness or lack of endurance with respect to repetitive moves," and only "moderate impairment of daily occupational activities . . ."  The March 2014 examiner also considered functional loss and additional limitations in range of motion and reported that the Veteran had pain on motion, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Nonetheless, in this case such limitations have been taken in to consideration of the Veteran's overall disability picture in assigning the currently assigned ratings.

In their December 2014 JMR the parties agreed that the Board had provided an inadequate statement explaining the finding that the March 2014 VA examination had taken into account factors such as pain, fatigability, incoordination, pain on movement and weakness in describing the Veteran's functional level of limitation.  The Board notes that in granting a 30 percent rating for instability under DC 5257 above, such factors were expressly discussed and considered.  Furthermore, the March 2014 examination findings specifically addressed pain on flexion and the lack of pain on extension, as well as quantifying the reduction in range of motion following repetitive use testing and stating that such additional loss had the functional effects of "pain on movement," "instability of station," "disturbance of locomotion," and "interference with sitting, standing and weight-bearing."  Nonetheless, the Veteran's range of motion, even when considering pain, fatigability, incoordination, pain on movement and weakness, has not been so limiting as to warrant a rating of greater than 10 percent.

Accordingly, the Board finds that any functional impairment caused by the Veteran's degenerative arthritis is adequately contemplated by the currently assigned 10 percent rating.  A greater disability rating, over and above the 10 percent now assigned, is not warranted under Diagnostic Code 5003.

The Board notes that the Veteran has residual knee scars as a result of a prior arthroscopic surgery conducted in military service.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Here, the evidence shows that the Veteran has surgical scars on both sides of the right knee joint.  However, based on review of the record, the Board finds that these scars are not painful, tender, cause instability or interfere with range of motion, and the Veteran has not so contend.  Accordingly, separate ratings for these scars are not warranted by the evidence of record.

As was discussed above, a Veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261, if such are warranted based upon the limitation of motion involved.  See VAOPGCPREC 9-2004.  In this case, as has been discussed above, there is no evidence that either flexion or extension are compensably disabling based on limitation of motion.  Thus, separate ratings are not warranted.

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected right knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected right knee instability and degenerative arthritis above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion and instability, to include functional limitations due to pain and fatigability; thus, the demonstrated manifestations - namely pain and lateral instability, as well as degenerative arthritis with limitation of motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's right knee disabilities and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the most recent VA examiner assessed that the Veteran's right knee disabilities had no effect on his employability, and while the record reflects that the Veteran is not currently working, the evidence does not suggest that he cannot work because of his service-connected knee disabilities alone, nor has the Veteran alleged that he cannot work because of these disabilities alone.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in April 2008, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For an increased-compensation claim, the Court has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in March 2009.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, RO readjudicated the Veteran's claims in April 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim - which was accomplished with the issuance of a Supplemental Statement of the Case in March 2014).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2008 and March 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the Veteran's prior medical history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.

While the May 2008 VA examiner was not provided the Veteran's claims file for review, the examiner nonetheless conducted a thorough physical examination and assessment of the Veteran's current physical condition.  Furthermore, the Board notes that the March 2014 examiner was provided the Veteran's complete history and claims file for review and integrated such review into the final examination report which was associated with the claims file.  Following his examination, the Veteran was offered adequate opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2014).  See also Thurber v. Brown, 5 Vet. App. 119 (1993).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in March 2013 the Board remanded the immediate issues for additional development, including retrieval of private and VA treatment records and completion of VA examination on the matter of severity of the Veteran's right knee symptomatology.  Since that time, the sought treatment records have been associated with the claims file and in March 2014 a VA examination was completed.  Therefore, the Board finds that the RO substantially complied with the March 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating of 30 percent, but no higher, for right knee instability is granted.

A rating in excess of 10percent for right knee degenerative arthritis is denied.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


